Citation Nr: 0019111	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a right hand disorder, as secondary to a service-connected 
fracture of the left first metacarpal with traumatic 
arthritis and early carpal tunnel syndrome, is well grounded. 

2.  Entitlement to an increased disability rating for a 
service-connected fracture of the left first metacarpal with 
traumatic arthritis and early carpal tunnel syndrome, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The February 1996 
rating decision denied entitlement to a disability rating in 
excess of 20 percent for a service-connected left hand/wrist 
disorder and denied entitlement to a TDIU.  

In November 1998, the RO found that a claim of entitlement to 
service connection for a right hand disorder, as secondary to 
a service-connected fracture of the left first metacarpal 
with traumatic arthritis and early carpal tunnel syndrome, 
was not well grounded.  The RO also assigned an increased 
disability rating of 40 percent for the service-connected 
fracture of the left first metacarpal with traumatic 
arthritis and early carpal tunnel syndrome.

The case was previously before the Board in March 1998 when 
it was remanded for medical records, examination of the 
veteran, and further adjudication.  Unfortunately, as 
discussed below, another remand is necessary.



REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In a September 1999 VA Form 9, he requested a 
hearing before a traveling Member of the Board.  Accordingly, 
while the Board sincerely regrets the delay, in order to 
afford the veteran due process the case must be remanded to 
the RO for an appropriate hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


